UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 3, 2011 THESTREET, INC. (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation) 0-25779 06-1515824 (Commission File Number) (IRS Employer Identification No.) 14 WALL STREET, 15TH FLOOR NEW YORK, NEW YORK 10005 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code:(212) 321-5000 NA (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On August 3, 2011, TheStreet, Inc. (the "Company") issued a press release announcing its financial condition and results of operations as of and for the quarter ended June 30, 2011.A copy of the Company's press release is attached as Exhibit 99.1 to this Current Report and is incorporated herein by reference. The information in this Item 2.02 and in Exhibit 99.1 of this Current Report is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities under that Section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01Financial Statements and Exhibits (d)Exhibits Exhibit Number Description Press release dated August 3, 2011 related to financial results for the quarter ended June 30, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THESTREET, INC. (Registrant) Date: August 4, 2011 By: /s/ Gregory Barton Gregory Barton Executive Vice President, Business and Legal Affairs, General Counsel & Secretary
